                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
LESA BARWICK,                      )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )           CV418-312
                                   )
OUTBACK STEAKHOUSE OF              )
FLORIDA, LLC, d/b/a Outback        )
Steakhouse, et al.,                )
                                   )
     Defendants.                   )

                                 ORDER

     Plaintiff moves to stay discovery in this case, doc. 21, pending her

motion to remand, doc. 9.      For the following reasons, the motion is

GRANTED. Within 14 days of the District Judge’s ruling on the pending

motion to remand, the parties shall confer and file a joint status report

including a proposed schedule for all further deadlines in this case

     When a party seeks a stay pending resolution of a remand motion,

the court takes a “preliminary peek” at the motion to assess the likelihood

that it will be granted. McCabe v. Foley, 233 F.R.D. 683, 685 (M.D. Fla.

2006) (“[A] request to stay discovery pending a resolution of a motion is

rarely appropriate unless resolution of the motion will dispose of the entire

case.”). A stay makes sense when the dismissal motion likely will dispose
of the case, thus obviating discovery, see Sams v. GA West Gate, LLC, 2016

WL 3339764 at * 6 (S.D. Ga. June 10, 2016), or would dispose of at least

some part of the case, thus narrowing it, see United States ex rel. Jolie

Johnson v. Spanish Oaks Hospice, Inc., No. CV415-143, doc. 47 (S.D. Ga.

July 19, 2017). Based on that “preliminary peek,” the remand motion

appears sufficiently strong to warrant staying discovery.

     This case arises from a slip-and-fall at an Outback Steakhouse in

Chatham County, Georgia. Doc. 1-2 at 4. Plaintiff filed a claim against

the steakhouse as well as defendant Justin Brown—a manager at the

steakhouse at the time of the incident and resident of Chatham County.

Doc. 1. Because Plaintiff is a resident of South Carolina, doc. 1-2 at 3, and

defendant Outback Steakhouse of Florida, LLC is a resident of Delaware

and Florida, doc. 11 at 2, this case would normally be removable to this

Court on the basis of diversity jurisdiction.      28 U.S.C. § 1332(a)(1).

However, pursuant to 28 U.S.C. § 1441(b)(2), a lawsuit which is otherwise

removable may not be removed “if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such

action is brought.” Thus, this case is only removable if defendant Brown

is not a proper party.

                                     2
      Defendant removed to this Court on the basis that Brown’s joinder

was fraudulent. Doc. 1. Relying to the forum-defendant rule, plaintiff

argues that defendant Brown’s joinder was not fraudulent, and as a result,

this case should be remanded.

      The doctrine of fraudulent joinder is a judicially created “exception

to the requirement of complete diversity.” Triggs v. John Crump Toyota,

Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). Courts will invoke it in three

situations. First, if no possibility exists that the plaintiff can prove a cause

of action against the nondiverse defendant, joinder is deemed fraudulent.

Id. (citing Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983)

superseded on other grounds as stated in Georgetown Manor, Inc. v. Ethan

Allen, Inc., 991 F.2d 1533 (11th Cir. 1993)). Second, fraudulent joinder

will be found where “outright fraud” exists in the plaintiff's statement of

jurisdictional facts. Id. Finally, fraudulent joinder exists “where a diverse

defendant is joined with a nondiverse defendant as to whom there is no

joint, several or alternative liability and where the claim against the

diverse defendant has no real connection to the claim against the

nondiverse defendant.” Id. (citing Tapscott v. MS Dealer Serv. Corp., 77

F.3d 1353, 1355 (11th Cir. 1996) abrogated on other grounds by Cohen v.

                                       3
Office Depot, 204 F.3d 1069 (11th Cir. 2000)). The removing party bears

the burden of showing fraudulent joinder. Crowe v. Coleman, 113 F.3d

1536, 1538 (11th Cir. 1997).

      The standard the Court uses to evaluate the plaintiff’s claim against

the allegedly fraudulently joined defendant is by necessity a “lax one.”

Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011). “If there

is even a possibility that a state court would find that the complaint states

a cause of action against any one of the resident defendants, the federal

court must find that the joinder was proper and remand the case to the

state court.” Coker, 709 F.2d at 1440-41 (emphasis added). “In other

words, ‘[t]he plaintiff need not have a winning case against the allegedly

fraudulent defendant; he need only have a possibility of stating a valid

cause of action in order for the joinder to be legitimate.’” Stillwell, 663

F.3d at 1333 (citing Triggs, 154 F.3d at 1287).

      Defendant invokes the first method by which to prove fraudulent

joinder. Namely, defendant argues that Georgia law does not allow a claim

to be asserted against a property manager on the basis of legal or

supervisory control. Doc. 11. It notes that evidence in the record indicates

that defendant Brown exhibited no supervisory control over the premises.

                                      4
Id. at 4. However, as this Court has previously noted, “there exists an

inconsistency in the interpretation of O.C.G.A. § 51-3-11 by Georgia courts.

Specifically, courts have been inconsistent as to whether legal control is

necessary or whether supervisory control will suffice.” Bryant v. Kroger

Company, 2016 WL 1756916 at * 3 (S.D. Ga. May 2, 2016) (citing Ishmael

v. Gen Growth Props., Inc., 2014 WL 7392516 at *2 (S.D. Ga. Dec. 29, 2014)

(internal citations omitted).        Plaintiff, for her part, has argued that

defendant Brown shared in supervisory control. Doc. 14 at 3. Given these

alleged facts and circumstances, it seems possible that this Court could

find a claim against defendant Brown. Thus, the “preliminary peek”

indicates a likelihood that the motion to remand would be granted. On

that basis, a stay is warranted.

      Defendant argues, nevertheless, that even if a stay is warranted due

to the pending remand, it is inappropriate here because the parties will

need to engage in discovery regardless of which court has jurisdiction.

Doc. 22 at 2. That may be true. However, the Court is disinclined to

exercise discretion over a case’s discovery—and the pendent scheduling




1
 Plaintiff’s case appears to be proceeding pursuant to O.C.G.A. § 51-3-1, doc. 9-1 at 8,
and common law misfeasance, id. at 9.
                                           5
order and discovery disputes that may arise as a result thereof—where the

Court may ultimately be the inappropriate jurisdiction.     As a result,

Plaintiff’s motion to stay, doc. 21, is GRANTED. The parties are directed

to meet and confer and file an amended Rule 26(f) report within fourteen

days of the Court’s ruling on the motion to remand if, of course, such

motion is denied.

     SO ORDERED, this 4th day of April, 2019.


                                    __
                                     __________________________
                                    _______________________________
                                    CHRRIS
                                        I TO
                                           OPHHER L. RAY
                                     HRISTOPHER
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                   6
